NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted July 27, 2011*
                                  Decided August 24, 2011

                                            Before
                                                    
                           RICHARD D. CUDAHY, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 11‐1210
YUSEF LATEE WILLIAMS,                           Appeal from the United States District
     Plaintiff‐Appellant.                       Court for the Eastern District of Wisconsin.

       v.                                       No. 10‐C‐981

STEVEN SCHUELER, et al.,                        J.P. Stadtmueller, 
     Defendants‐Appellees.                      Judge.

                                          O R D E R

        Yusef Williams, a Wisconsin inmate, asserts in this suit under 42 U.S.C. § 1983 that
several prison employees violated the Eighth Amendment by deliberately withholding his
meals for two consecutive days. The district court dismissed the suit at screening for failure
to state a claim. See 28 U.S.C. § 1915A(b)(1). The court reasoned that not allowing Williams
to eat for 48 hours was not a serious enough deprivation to constitute cruel and unusual
punishment. Williams appeals that ruling.



       *
        The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐1210                                                                                Page 2


       For purposes here we accept as true the factual allegations in Williams’s complaint.
See Santiago v. Walls, 599 F.3d 749, 756 (7th Cir. 2010); Marion v. Columbia Corr. Inst., 559 F.3d
693, 696 (7th Cir. 2009). Williams was placed in medical quarantine on May 16, 2006. He
received his meals regularly until May 24, when, without explanation, he was not given
breakfast. Williams received lunch that day, but when he asked for pepper for his food, the
guard stated, “You[’re] lucky you even got a tray, I forgot.” Williams asked why he was
lucky to receive his meal, but he did not get an answer. Over the next 48 hours the guards
withheld meals from Williams six consecutive times until dinner on May 26. As meals were
being distributed each of those times, Williams politely told the guard who was handing
out the food trays that he wanted to eat, but he received neither food nor an explanation for
why his meals were being withheld.

       After lunch on May 26, the guard, although fully aware that Williams had not
received any food, asked him for his meal tray, then laughed and slammed the cell door.
Moments later a different guard stopped at his cell and handed Williams a surgical mask.
After that Williams received a visit from Steven Schueler, the security chief at the prison
and one of the defendants in this litigation, who explained (for the first time) that Williams
could not receive any meals unless he was wearing a mask, because he was suspected of
having tuberculosis. Williams wore the mask at dinner and got his food, and then later that
evening he was released from quarantine without notice or an explanation.

         Documents generated during the grievance process confirm that during the two
days Williams went hungry no one had given him a mask or had even told him that he
needed one to receive food. Belinda Schrubbe, the nurse in charge of the health unit and
also a defendant, had issued the directive that Williams be masked when receiving his
meals because he was under observation for tuberculosis. She blamed Schueler and his staff
for not conveying the directive to Williams or giving him a mask. Schueler countered that it
was Schrubbe’s responsibility to tell Williams about the mask requirement because he was
in medical quarantine. Whether all of this amounts only to negligence or if it was intended
to conceal deliberate indifference remains to be seen. Williams points to the guards’
consciousness of his prolonged deprivation, to the fact that the guard laughed at him, and
to what he sees as the prison’s stubborn failure to tell him how he might qualify again for
food.

        After de novo review, see Santiago, 599 F.3d at 756, we conclude that the district court
should have been more generous in construing Williams’ pro se complaint. See Erickson v.
Pardus, 551 U.S. 89, 94 (2007); McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010). We
review a dismissal at screening for failure to state a claim using the same standard applied
to dismissals under Federal Rule of Civil Procedure 12(b)(6), Santiago, 599 F.3d at 756, and
that rule precludes dismissal if the complaint contains sufficient facts to state a claim for
No. 11‐1210                                                                                   Page 3

relief that is plausible on its face, see Bausch v. Stryker Corp., 630 F.3d 546, 558 (7th Cir. 2010);
Sharp Elecs. Corp. v. Metro. Life Ins. Co., 578 F.3d 505, 510 (7th Cir. 2009). That standard is met
here.

        A valid claim of deliberate indifference under the Eighth Amendment has both
objective and subjective elements. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To state a
claim an inmate must first allege that he suffered a deprivation sufficiently serious to have
denied him “the minimal civilized measure of life’s necessities.” Rhodes v. Chapman, 452 U.S.
337, 347 (1981); see Farmer, 511 U.S. at 834; Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011).
Second, the inmate must allege that the defendants were subjectively aware that their
conduct was creating a substantial risk of serious harm. Farmer, 511 U.S. at 834, 837; Roe, 631
F.3d at 857.

        The Eighth Amendment imposes a duty on prison officials to provide humane
conditions of confinement, including ensuring that inmates receive adequate food. Farmer,
511 U.S. at 832; Knight v. Wiseman, 590 F.3d 458, 463 (7th Cir. 2009). Withholding food from
prisoners is a deprivation of a basic need that in some circumstances will satisfy the
objective aspect of the Farmer test. See Atkins v. City of Chicago, 631 F.3d 823, 830 (7th Cir.
2011) (“Depriving a person of food for four days would impose a constitutionally significant
hardship.”); Foster v. Runnels, 554 F.3d 807, 812‐13 (9th Cir. 2009) (concluding that denial of
16 meals in 23 days was sufficient to support claim of deliberate indifference); Reed v.
McBride, 178 F.3d 849, 853‐54 (7th Cir. 1999) (concluding that first Farmer element was
satisfied by allegation that infirm inmate was denied food for three to five days); Simmons v.
Cook, 154 F.3d 805, 808 (8th Cir. 1998) (concluding that denial of four consecutive meals was
a sufficiently serious deprivation). As for the subjective inquiry, Williams alleged that he
was not told that he had to wear a mask or even given a mask until the day he was released
from medical quarantine. Although at every missed meal he told the guard who was
delivering food that he wanted to eat and did not understand why he was being passed by,
he was met by silence or, worse, laughter. The risk that a prisoner might suffer harm as a
result of repeatedly being denied meals is sufficiently obvious to permit the inference that
the guards were aware of a risk. See Foster, 554 F.3d at 814; Reed, 178 F.3d at 854; Simmons,
154 F.3d at 808. Reading his complaint in the light most favorable to Williams, he thus
alleges that he suffered a serious deprivation of a basic necessity and that prison employees
were aware that their conduct was creating a substantial risk of serious harm. Although it
remains to be seen whether the evidence will bear out these allegations, the district court
erred in concluding that Williams has not stated a plausible claim of deliberate indifference.

      Accordingly, the judgment is VACATED, and the case is REMANDED for further
proceedings.